The plaintiffs in error, hereinafter called defendants, were convicted in the district court of Washita county of the theft of domestic animals, and were each sentenced to serve a term of two years in the state penitentiary.
The conviction rests on circumstantial evidence. The defense was alibi. At the time charged there was stolen from the pasture of one Intermann four head of cattle. The following morning these cattle were sold by these defendants to one McDonald near the town of Moore in Cleveland county, a distance of more than one hundred miles from the place of theft. About 10 o'clock on the night of the theft a Dodge truck with yellow wheels was seen with four or five head of cattle at the side of the road at the Intermann farm. No one was at the truck at the time. The stolen cattle were brought to McDonald's place in a Dodge truck with yellow wheels which belonged to defendant Weeks, and which defendants admit they were driving on the night of the theft. They testify and offer some evidence in corroboration that on the night of the theft they left Packingtown, Oklahoma City, soon after dark in this truck to drive to Clinton, not far from where the cattle were stolen; that on the highway between Bridgeport and Weatherford they met another truck which was having some motor trouble, which contained five head of cattle, driven by some one whom they think was named Moore; that they bought the cattle from this party, paying $75 in currency; that they then turned about and drove to Moore, and next morning sold the cattle, as testified to by the witnesses for the state. This presents a question of fact for the jury. Evidently the jury did not believe defendants' explanation of how they came into possession of the cattle, but, on the contrary, believed that Moore was but a myth, and this was a return engagement *Page 152 
of the mysterious stranger who had no existence outside the imagination of defendants. We are satisfied that the jury arrived at the correct conclusion, and that defendants are guilty as charged. No error of any consequence appears in the record.
The case is affirmed.
DAVENPORT, P. J., and CHAPPELL, J., concur.